21-35089-cgm       Doc 38       Filed 05/21/21 Entered 05/21/21 16:44:44                    Main Document
                                             Pg 1 of 5




  UNITED STATES BANKRUPTCY COURT
  SOUTHERN DISTRICT OF NEW YORK
  ------------------------------------------------------------------x
  In re:                                                                   Case No. 21-35089-cgm
                                                                           Chapter 13
  Pasquale Joshua DeGiorgio,

                                      Debtors.
  ------------------------------------------------------------------x



                                   LOSS-MITIGATION ORDER

  A Loss Mitigation Request1 was filed by the

           Debtors on May 7, 2021;
          □ Creditor on [Date] _____________, 20__;
          □ The Court raised the possibility of Loss Mitigation on [Date] __________,
            20__.

  Pursuant to the Loss Mitigation Program Procedures, the parties have had notice and an
  opportunity to object. Upon the foregoing, it is hereby

          ORDERED, that the following parties (collectively, the “Loss Mitigation
  Parties”) are directed to participate in Loss Mitigation on Loan ending in 2339:

          1. The Debtor, Pasquale Joshua DeGiorgio; and

         2. The Creditor, Nationstar Mortgage, LLC d/b/a Mr. Cooper for Deutsche Bank
  National Trust Company as Trustee for Merrill Lynch Mortgage Investors Trust,
  Mortgage Loan Asset-Backed Certificates, Series 2007-MLNI, with respect to 46 Malloy
  Rd., Wallkill, NY 12589.

          ORDERED, that the Loss Mitigation Parties shall comply with the Southern
  District of New York Loss Mitigation Program Procedures; and it is further

         ORDERED, that the Loss Mitigation Parties shall observe the following
  deadlines:


  1
   Unless otherwise provided herein, all capitalized terms are defined in the Southern District of New York’s
  Loss Mitigation Program Procedures.
21-35089-cgm       Doc 38       Filed 05/21/21 Entered 05/21/21 16:44:44                    Main Document
                                             Pg 2 of 5



          1.       Within 7 days of the entry of this Order:

                   o        Service of this Order: The Loss Mitigation Party seeking Loss
                        Mitigation shall serve this Order upon the other Loss Mitigation
                        Parties and any additional parties that were served with the Loss
                        Mitigation Request. Upon service of this Order, an affidavit of service
                        shall be filed with the Court.

          2.       Within 7 days of the service of the Loss Mitigation Order:

                   o        Designation of Contact Persons: Each Loss Mitigation Party
                        shall designate contact persons and disclose contact information,
                        unless this information has been previously provided. As part of this
                        obligation, the Creditor shall furnish each Loss Mitigation Party with
                        written notice of the name, address and direct telephone number of the
                        person who has full settlement authority on the loan in question as well
                        as the attorney or law firm representing the Creditor in the Loss
                        Mitigation; and

                   o       Creditor Loss Mitigation Affidavit: The Creditor shall serve
                        upon the Debtor and Debtor’s attorney a request for information using
                        the “Creditor Loss Mitigation Affidavit”2 form and shall file the
                        “Creditor Loss Mitigation Affidavit” form and proof of service of
                        same on the Court’s Electronic Case Filing System (ECF). The
                        Creditor may designate its contact and attorney in the “Creditor Loss
                        Mitigation Affidavit.”

          3.      Within 14 days of the service of the Creditor Loss Mitigation
               Affidavit:

                   o        Debtor Loss Mitigation Affidavit: The Debtor shall serve upon
                        the Creditor all documents requested in a response to Creditor’s
                        request for information using the “Debtor Loss Mitigation Affidavit”
                        and Debtor shall file proof of service of said documents using the
                        “Debtor Loss Mitigation Affidavit” on ECF. All documents shall be
                        sent in one complete package and served upon the Creditor’s
                        designated contact person and the Creditor’s attorney.

          4.       Within 21 days of the service of the Debtor Loss Mitigation Affidavit:

                   o Conference Call: The Loss Mitigation Parties and their attorneys shall
                     participate in a conference call to discuss the status of Loss Mitigation.



  2
   Italicized words in quotations indicate that there is a form by the same name on the Bankruptcy Court’s
  website. These forms shall be used whenever applicable.
21-35089-cgm    Doc 38     Filed 05/21/21 Entered 05/21/21 16:44:44             Main Document
                                        Pg 3 of 5



                o       Second Creditor Loss Mitigation Affidavit (if any): The
                    Creditor shall file on ECF and serve upon the Debtor and Debtor’s
                    counsel a second “Creditor Loss Mitigation Affidavit” setting forth
                    any additional financial documents required from the debtor(s),
                    including, if applicable, a detailed description of any inconsistencies
                    found by the Creditor in the Debtor’s documents that requires further
                    clarification and the clarification required, together with an affidavit of
                    service for same. Failure to timely file the “Creditor Loss Mitigation
                    Affidavit” requesting additional documents or explanations of
                    inconsistences, if any, may result in the Creditor waiving its right to
                    obtain addition financial information from the Debtor and said
                    Creditor may be required to accept the Debtor’s representations
                    regarding income or other financial matters;

        5.      Within 14 days of the service of the Second Creditor Loss Mitigation
             Affidavit:

                o       Second Debtor Loss Mitigation Affidavit (if any): The Debtor
                    shall provide any requested information to the Creditor and file on
                    ECF a second “Debtor Loss Mitigation Affidavit” demonstrating
                    service of same upon the Creditor.

        6.      Within 60 days of the service of the Loss Mitigation Order:

                o       Second Conference Call: The Loss Mitigation Parties and their
                    attorneys shall participate in a second conference call if any documents
                    remain outstanding.

                o      Status Report: The Loss Mitigation Parties shall file a status
                    report in the form of a letter evidencing compliance with this Order
                    and updating the Court on the status of the Loss Mitigation and
                    summarizing the conference call.

        7.      Within 75 days of service of the Loss Mitigation Order:

                o       Status Conference: An first status conference shall be held in this
                    case on July 27, 2021 at 9:00 AM at the United States Bankruptcy
                    Court located at 355 Main Street, Poughkeepsie, NY (the “Initial
                    Status Conference”). The Loss Mitigation Parties shall appear at the
                    Status Conference and provide the Court with a verbal Status Report.
                    The Initial Status Conference cannot be adjourned without
                    permission of the Court and consent of the other Loss Mitigation
                    Parties.

                    If the Debtor has failed to provide any and all of the requested
                      documents prior to the Initial Status Conference, the Debtor shall
21-35089-cgm     Doc 38      Filed 05/21/21 Entered 05/21/21 16:44:44            Main Document
                                          Pg 4 of 5



                         appear at the Initial Status Conference with said documents or be
                         prepared to testify as to why the Debtor has failed to provide them.

                      Should Debtor fail to provide to the Creditor all requested
                        documentation as required by the Creditor’s First and/or Second
                        Loss Mitigation Affidavits by the Initial Status Conference, the
                        Creditor may seek termination of Loss Mitigation at the Initial
                        Status Conference, provided that the Creditor files a “Request to
                        Terminate Loss Mitigation” at least seven (7) days prior to the
                        Initial Status Conference in accordance with the Loss Mitigation
                        Program Procedures.

                      At the Initial Status Conference, the Court may consider a
                        Settlement reached by the Loss Mitigation Parties, or may adjourn
                        the Initial Status Conference, as necessary.


         8.      Within 30 days of the Initial Status Conference:

                 o        Creditor Status Report: The Creditor shall file a status report
                      indicating whether or not the Debtor is entitled to a loan modification.
                      If a modification is offered, this status report shall set forth the terms
                      and conditions thereof. If no determination has been made upon this
                      loan, the status report shall include the name and phone number of the
                      underwriter reviewing the file and the exact level of review of the
                      loan. Failure to do so may result in the Court scheduling a date for
                      Creditor, by a representative of same with full settlement and
                      negotiation authority, to appear before it to explain why it has not
                      provided to the Debtor with such information.

                                Appearance of Bank Representative: Should a
                              representative of the Creditor be required to appear at any time
                              during the Loss Mitigation, the Creditor shall file a letter
                              designating the agent appearing before the Court upon ECF.

  And it is further

          ORDERED, that any matters that are currently pending between the Loss
  Mitigation Parties may be adjourned by the Court to the date of the Initial Status
  Conference to the extent those matters concern (1) relief from the automatic stay, (2)
  objection to the allowance of a proof of claim, (3) reduction, reclassification or avoidance
  of a lien, (4) valuation of a Loan or Property, (5) objection to confirmation of a plan of
  reorganization; or (6) any other matter so scheduled by the Court.

          ORDERED that in a chapter 7 case, the entry of this Order automatically defers
   the entry of an order granting the Debtor’s discharge until one day after an “Order
21-35089-cgm      Doc 38    Filed 05/21/21 Entered 05/21/21 16:44:44            Main Document
                                         Pg 5 of 5



    Terminating Loss Mitigation and Final Report” is filed pursuant to Federal Rule of
    Bankruptcy Procedure 4004(c)(2). The time to object to the Debtor’s discharge or the
    dischargeability of a debt is NOT extended by this Order; and it is further


            ORDERED, that the time for each Creditor that is a Loss Mitigation Party in this
   case to file an objection to a plan of reorganization shall be extended until 14 days after
   the filing of an “Order Terminating Loss Mitigation and Final Report.”




                                                             /s/ Cecelia G. Morris
                                                             _______________________
Dated: May 21, 2021                                          Hon. Cecelia G. Morris
Poughkeepsie, New York                                       Chief U.S. Bankruptcy Judge
